Citation Nr: 0606736	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  03-17 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for hallux 
valgus of the right foot, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a compensable disability evaluation for 
hallux valgus of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran's original claims folder was lost.  The RO 
rebuilt a file and has indicated that the veteran served on 
active duty from April 1977 to January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The veteran's case was remanded to the RO for additional 
development in January 2005.  The case is again before the 
Board for appellate review.


FINDINGS OF FACT

1.  The veteran's service-connected right foot disability is 
manifested by complaints of pain in the great toe; he 
experiences functional loss as a consequence, but not so 
severe as to equate to amputation.  

2.  The veteran's service-connected left foot disability is 
not productive of any functional loss. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hallux valgus of the right foot have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.7, 
4.71a, Diagnostic Code 5280 (2005).

2.  The criteria for a compensable rating for hallux valgus 
of the left foot have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.71a, Diagnostic Code 
5280 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the veteran's claims file has been 
reconstructed by the RO.  A copy of a rating decision dated 
in April 1986 reflects that the veteran's SMRs indicated that 
the veteran was seen in March 1983, November 1984, and July 
1985 for a painful right great toe.  The diagnosis in July 
1985 was hallux valgus.  The rating decision noted that the 
veteran was diagnosed with bilateral hallux valgus at a March 
1986 VA examination.  

The veteran was granted service connection for bilateral 
hallux valgus and assigned a noncompensable disability rating 
for each side in April 1986.

The veteran submitted a claim for an increased rating for his 
hallux valgus in September 2000.  The veteran's disability 
rating for hallux valgus on the right was increased to 10 
percent by way of an April 2001 rating decision.  

The veteran was afforded VA examinations in March 2001 and 
March 2003.  X-rays of the right foot in March 2001 were 
interpreted to show evidence of degenerative changes of the 
first right metatarsophalangeal (MTP) joint space.  X-rays of 
the left foot were interpreted to show no bony or joint 
abnormality.  In March 2003 x-rays of the right foot were 
said to show moderate degenerative changes of the right first 
MTP joint that were stable when compared to the March 2001 x-
rays.  X-rays of the left foot were said to be unremarkable.

The veteran submitted records from a J. J. Holtzman, D.P.M., 
of the Missouri Foot and Ankle Institute.  Dr. Holtzman 
reported in March 2002 that x-rays of the right foot showed 
that the joint space of the veteran's first MTP joint of the 
right foot was completely destroyed.  He said that the 
veteran had arthritis of the metatarsal cuneiform joints 
bilaterally.  Dr. Holtzman also said that x-rays of the left 
first MTP joint showed a slight joint space narrowing.  He 
said that the veteran had a fracture near the base of the 
proximal phalanx medial aspect of the left foot.  He added 
that this appeared to be an old fracture with possible 
avulsion of the hallucis adductus muscle belly.  

The veteran was afforded a VA examination in August 2005.  
The examiner was requested to address the discrepancies 
between the reading of the x-rays by the VA radiologist and 
the veteran's podiatrist, Dr. Holtzman.  The examiner 
reported that he reviewed the x-rays from the VA examinations 
performed in March 2001 and March 2003.  He said that the x-
rays from March 2001 revealed a normal left foot.  There was 
no evidence of any abnormality of the first MTP joint of the 
great toe or any of the other joints of the left foot.  No 
measurable hallux valgus was observed.  X-rays of the right 
foot showed narrowing of the first metatarsophalangeal joint 
of the great toe with subchondral sclerosis of the first 
metatarsal head.  There was no evidence of pathologic hallux 
valgus.  He said that the alignment of the great toe was 
physiologic.  He reviewed the March 2003 x-rays and said that 
no abnormalities were seen in the left foot.  He said that 
the right foot showed narrowing of the first 
metatarsophalangeal joint with joint space still present and 
unchanged from March 2001.  There was no evidence of hallux 
valgus such that the alignment of the great toe and first 
metatarsal was physiologic.  He reported that there were no 
changes between the two sets of x-rays.  The examiner said 
that there was nothing found on the x-rays as described by 
Dr. Holtzman.  He said that the statement by Dr. Holtzman 
that the right first MTP joint space was "completely 
destroyed" was a subjective statement.  He said the x-rays 
taken in 2001 and 2003 did not reveal evidence of arthritis 
of the metatarsocuneiform joints of either foot, no evidence 
of any fractures of the proximal phalanges, and no evidence 
of abnormality and degenerative arthritis of the first 
metatarsophalangeal joint of the great toe with a 1-
millimeter (mm) joint space.  

Physical examination revealed pain in both feet.   The right 
great toe was noted to be more painful than the left.  The 
veteran said he missed work three times over two years due to 
his foot pain.  Walking for more than thirty minutes 
increased bilateral foot pain over the toes.  The right great 
toe was particularly aggravated by stooping.  The examiner 
reported that walking or stooping caused the MTP joints to be 
moved passively and increase pain.  He noted that given the 
limitation of motion of the right great toe it was unclear 
that range of motion changed when there was any increased 
pain.  There was no evidence of range of motion change on the 
left.  The examiner reported that there was no hallux valgus 
of either foot.  The great toes were in normal alignment with 
the lesser toes.  There was no overlap of the great toes over 
the second toes.  There was increased prominence of the first 
metatarsal head on the right foot.  X-rays obtained revealed 
a normal left foot and the right foot showed first MTP joint 
arthritis, unchanged from the March 2003 x-ray.  There was a 
1-mm joint space at the first MTP joint on the right.  There 
was no hallux valgus of either foot with the alignment of the 
great toes and the first metatarsals being physiologic 
bilaterally.  The examiner diagnosed the veteran with hallux 
rigidus of the right and mild bilateral pes planus.  He noted 
that the functional loss of the right great toe was not 
equivalent to amputation of the toe.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

As previously stated, the RO has assigned a 10 percent 
disability rating under Diagnostic Code 5280 for the 
veteran's service-connected right foot disability, and a non-
compensable disability rating under Diagnostic Code 5280 for 
the veteran's service-connected left foot disability.  

Hallux valgus is evaluated in accordance with 38 C.F.R. § 
4.71a, Diagnostic Code 5280 which provides that severe 
unilateral hallux valgus warrants a 10 percent evaluation if 
the extent of disability is equivalent to amputation of the 
great toe.  A 10 percent evaluation is also warranted for 
postoperative unilateral hallux valgus with resection of the 
metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2005).

In this case the veteran was most recently diagnosed with 
hallux rigidus.  The August 2005 VA examiner challenged the 
previously made diagnosis of hallux valgus.  The Board notes 
that the veteran has been rated under Diagnostic Code 5280 
for hallux valgus.  The Diagnostic Code for hallux rigidus is 
5281, which disability is to be rated as hallux valgus, thus 
the veteran will continue to be rated under the Diagnostic 
Code for hallux valgus, if the hallux rigidus is severe.

The Board notes that the August 2005 VA examiner challenged 
Dr. Holtzman's statement that the joint space of the first 
MTP joint was completely destroyed.  The August 2005 examiner 
reported that there were no changes between the x-rays 
obtained by VA in March 2001 and March 2003.  The examiner 
reported that Dr. Holtzman's statement that the right first 
MTP joint was "completely destroyed" was a subjective 
statement.  The VA examiner based his opinion on radiographic 
evidence.  

In light of the above, the Board concludes that there is no 
evidence that the veteran's right great toe disability is any 
more disabling than already contemplated by the 10 percent 
rating.  Even when taking into account the trouble the 
veteran has had with pain, the VA examiner concluded that 
functional difficulties resulting from the veteran's right 
great toe disability do not equate to amputation of the toe.  
Given that a 10 percent rating is appropriate only when 
hallux valgus or hallux rigidus is so severe as to be 
equivalent to amputation of the great toe or has resulted in 
metatarsal head resection, and because the veteran's problem 
does not reach this level of disability, a higher rating is 
not warranted.  As noted above, 10 percent is the highest 
rating assignable for hallux valgus and the veteran's problem 
does not reach the severe level contemplated by the rating 
criteria for the 10 percent rating.  Because the RO has 
already awarded 10 percent, a higher schedular rating is not 
warranted.  

The veteran's left foot has been described as normal by VA 
examiners in March 2001, March 2003, and August 2005.  
Accordingly, the Board finds no basis on which to assign a 
higher evaluation.  As described in the discussion regarding 
the right great toe, a 10 percent rating is warranted for 
hallux valgus, but only if it is severe (equating to 
amputation of the great toe), or following surgical resection 
of the metatarsal head.  The veteran experiences neither 
problem on the left side.  His toe is in normal alignment, 
and having been characterized as normal by the examiner, it 
can not be said that it equates to amputation.  Consequently, 
the Board finds that the preponderance of the evidence is 
against the veteran's claims for higher ratings.  

The Board also finds that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2005).  The current 
evidence of record does not demonstrate that his great toe 
disabilities have resulted in frequent periods of 
hospitalization or in marked interference with employment.  § 
3.321.  It is undisputed that his problems have an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2005).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The veteran's case was remanded in January 2005 for further 
evidentiary development.  

The RO notified the veteran of the evidence/information 
required to substantiate his claims in February 2005.  He was 
advised to submit any evidence he had to show that his 
service-connected disabilities had worsened.  He was advised 
to submit recent medical records.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  (Although the 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the veteran 
was afforded several VA examinations during the pendency of 
his appeal.  The veteran has not alleged that there is any 
outstanding evidence that would support his claim for 
increased ratings.  The Board is not aware of any such 
evidence.


ORDER

Entitlement to an increased disability rating for hallux 
valgus of the right foot is denied.

Entitlement to a compensable disability evaluation for hallux 
valgus of the left foot is denied



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


